Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: Claude Resources Inc. Updates Madsen Exploration Plans - "2008 Exploration Budget Nearly Doubles Over 2007" Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, SK, Dec. 18 /CNW Telbec/ - Claude Resources Inc. (TSX: CRJ / AMEX: CGR) today released an overview of exploration activities at its Madsen Project at Red Lake, Ontario. The 2008 approved budget for the drilling program at the Madsen Project will total $9.8 Million compared to expenditures of $5 Million as projected to the end of 2007. During 2007, exploration activity focused on surface drilling at the Treasure Box, Russet Ultramafic and Fork Zone areas. A total of 31,000 metres have been drilled to date in 2007 with two drilling rigs on site. Assay results continue to be received and are expected to be released early in 2008. Dewatering of the mineshaft, which began at the 6th level, continues to make steady progress and has now reached the 8th level. Surface drilling with the two drills will continue until the dewatering process reaches the 16th level. At that point the underground drilling program will be launched. Shaft dewatering will continue to the bottom of the Madsen Mine at the 24th level, however, after the initiation of the underground drilling program so as to provide a platform for the testing of deeper targets and continued resource drilling. "The significantly expanded 2008 Madsen exploration program will focus on three advanced exploration targets and seven regional and/or conceptual targets" stated Brian Skanderbeg, Claude Resources' Exploration Manager. "This approach will enable Claude Resources to execute its strategy of focusing on the expansion of the existing 500,000 ounce resource at the Madsen Project." Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
